
	
		II
		Calendar No. 586
		111th CONGRESS
		2d Session
		S. 3581
		[Report No. 111–302]
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2010
			Mr. Lugar (for himself,
			 Mr. McCain, Mr.
			 Kyl, and Mr. Webb) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			September 23, 2010
			Reported by Mr. Kerry,
			 with an amendment and an amendment to the title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To implement certain defense trade
		  treaties.
	
	
		1.Short titleThis Act may be cited as the
			 Defense Trade Treaty Implementation
			 Act of 2010.
		2.Exemption from
			 requirements for bilateral agreementsSection 38(j)(1) of the Arms Export Control
			 Act (22 U.S.C. 2778(j)(1)) is amended—
			(1)in the
			 subparagraph heading for subparagraph (B), by inserting for Canada after
			 Exception; and
			(2)by adding at the
			 end the following new subparagraph:
				
					(C)Exception for
				defense trade cooperation treatiesThe requirement to conclude a
				bilateral agreement in accordance with subparagraph (A) shall not apply with
				respect to an exemption from the licensing requirements of this Act for the
				export of defense items to give effect to any of the following defense trade
				cooperation treaties, provided that the treaty has entered into force pursuant
				to Article II, Section 2, clause 2 of the Constitution of the United
				States:
						(i)The Treaty Between
				the Government of the United States of America and the Government of the United
				Kingdom of Great Britain and Northern Ireland Concerning Defense Trade
				Cooperation, done at Washington and London June 21 and 26, 2007 (and any
				implementing arrangement thereto).
						(ii)The Treaty
				Between the Government of the United States of America and the Government of
				Australia Concerning Defense Trade Cooperation, done at Sydney September 23,
				2007 (and any implementing arrangement
				thereto).
						.
			3.Enforcement
			(a)Criminal
			 violationsSection 38(c) of such Act is amended by striking
			 this section or section 39, or any rule or regulation issued under
			 either section and inserting this section, section 39, a treaty
			 referred to in subsection (j)(1)(C), or any rule or regulation issued under
			 this section or section 39, including any rule or regulation issued under this
			 section to implement or enforce a treaty referred to in subsection (j)(1)(C) or
			 an implementing arrangement pursuant to such treaty.
			(b)Enforcement
			 powers of PresidentSection 38(e) of such Act is amended by
			 striking defense services, and inserting defense
			 services, including defense articles and defense services exported or imported
			 pursuant to a treaty referred to in subsection (j)(1)(C),.
			(c)Notification
			 regarding exemptions from licensing requirementsSection 38(f) of
			 such Act is amended by adding at the end the following new paragraph:
				
					(4)Paragraph (2)
				shall not apply with respect to an exemption under subsection (j)(1)(A) to give
				effect to a treaty referred to in subsection (j)(1)(C) (and any implementing
				arrangements to such treaty), provided that the President promulgates
				regulations to implement and enforce such treaty under this section and section
				39.
					.
			4.Congressional
			 notification
			(a)Eligibility for
			 defense articles or defense articlesSection 3(d)(3)(A) of such
			 Act (22 U.S.C. 2753(d)(3)(A)) is amended by inserting after approved
			 under section 38 of this Act the following: or has been exempted
			 from the licensing requirements of this Act pursuant to section 38(j) of this
			 Act.
			(b)Presidential
			 certifications
				(1)Export
			 licensesSection 36(c) of such Act (22 U.S.C. 2776(c)) is amended
			 by adding at the end the following new paragraph:
					
						(6)An export pursuant
				to a treaty referred to in section 38(j)(1)(C) of this Act to which the
				provisions of paragraph (1) would apply absent an exemption granted under
				section 38(j)(1) of this Act shall not take place until 15 days after the
				President has submitted a certification with respect to such export in a
				similar manner, and containing comparable information, as required under
				paragraph
				(1).
						.
				(2)Commercial
			 technical assistance or manufacturing licensing
			 agreementsSection 36(d) of such Act (22 U.S.C. 2776(d)) is
			 amended by adding at the end the following new paragraph:
					
						(6)An export pursuant
				to a treaty referred to in section 38(j)(1)(C) of this Act to which the
				provisions of paragraph (1) would apply absent an exemption granted under
				section 38(j)(1) of this Act shall not take place until 15 days after the
				President has submitted a certification with respect to such export in a
				similar manner, and containing comparable information, as required under
				paragraph
				(1).
						.
				5.Implementing
			 regulationsThe President is
			 authorized to issue regulations pursuant to the Arms Export Control Act (22
			 U.S.C. 2751 et seq.) to implement and enforce the Treaty Between the Government
			 of the United States of America and the Government of the United Kingdom of
			 Great Britain and Northern Ireland Concerning Defense Trade Cooperation, done
			 at Washington and London June 21 and 26, 2007 (and any implementing arrangement
			 thereto), and the Treaty Between the Government of the United States of America
			 and the Government of Australia Concerning Defense Trade Cooperation, done at
			 Sydney September 23, 2007 (and any implementing arrangement thereto),
			 consistent with other applicable provisions of the Arms Export Control Act, as
			 amended by this Act, and with the terms of any resolution of advice and consent
			 adopted by the Senate with respect to either treaty.
		6.Rule of
			 constructionNothing in this
			 Act, or in the Treaty Between the Government of the United States of America
			 and the Government of the United Kingdom of Great Britain and Northern Ireland
			 Concerning Defense Trade Cooperation, done at Washington and London on June 21
			 and 26, 2007 (and any implementing arrangement thereto), or in the Treaty
			 Between the Government of the United States of America and the Government of
			 Australia Concerning Defense Trade Cooperation, done at Sydney, September 23,
			 2007 (and any implementing arrangement thereto), or in any regulation issued to
			 implement either treaty, shall be construed to modify or supersede any
			 provision of law or regulation other than the Arms Export Control Act (22
			 U.S.C. 2751 et seq.), as amended by this Act, and regulations issued pursuant
			 to such Act.
		
	
		1.Short titleThis Act may be cited as the
			 Defense Trade Cooperation Treaties
			 Implementation Act of 2010.
		2.Exemptions from
			 requirements
			(a)Retransfer
			 requirementsSection 3(b) of the Arms Export Control Act (22
			 U.S.C. 2753(b)) is amended by inserting a treaty referred to in section
			 38(j)(1)(C)(i) of this Act permits such transfer without prior consent of the
			 President, or if after if.
			(b)Bilateral agreement
			 requirementsSection 38(j)(1) of such Act (22 U.S.C. 2778(j)(1))
			 is amended—
				(1)in the subparagraph
			 heading for subparagraph (B), by inserting for canada after
			 Exception; and
				(2)by adding at the end the
			 following new subparagraph:
					
						(C)Exception for defense
				trade cooperation treaties
							(i)In
				generalThe requirement to conclude a bilateral agreement in
				accordance with subparagraph (A) shall not apply with respect to an exemption
				from the licensing requirements of this Act for the export of defense items to
				give effect to any of the following defense trade cooperation treaties,
				provided that the treaty has entered into force pursuant to article II, section
				2, clause 2 of the Constitution of the United States:
								(I)The Treaty Between the
				Government of the United States of America and the Government of the United
				Kingdom of Great Britain and Northern Ireland Concerning Defense Trade
				Cooperation, done at Washington and London on June 21 and 26, 2007 (and any
				implementing arrangement thereto).
								(II)The Treaty Between the
				Government of the United States of America and the Government of Australia
				Concerning Defense Trade Cooperation, done at Sydney September 5, 2007 (and any
				implementing arrangement thereto).
								(ii)Limitation of
				scopeThe United States shall exempt from the scope of a treaty
				referred to in clause (i)—
								(I)complete rocket systems
				(including ballistic missile systems, space launch vehicles, and sounding
				rockets) or complete unmanned aerial vehicle systems (including cruise missile
				systems, target drones, and reconnaissance drones) capable of delivering at
				least a 500 kilogram payload to a range of 300 kilometers, and associated
				production facilities, software, or technology for these systems, as defined in
				the Missile Technology Control Regime Annex Category I, Item 1;
								(II)individual rocket
				stages, re-entry vehicles and equipment, solid or liquid propellant motors or
				engines, guidance sets, thrust vector control systems, and associated
				production facilities, software, and technology, as defined in the Missile
				Technology Control Regime Annex Category I, Item 2;
								(III)defense articles and
				defense services listed in the Missile Technology Control Regime Annex Category
				II that are for use in rocket systems, as that term is used in such Annex,
				including associated production facilities, software, or technology;
								(IV)toxicological agents,
				biological agents, and associated equipment, as listed in the United States
				Munitions List (part 121.1 of chapter I of title 22, Code of Federal
				Regulations), Category XIV, subcategories (a), (b), (f)(1), (i), (j) as it
				pertains to (f)(1), (l) as it pertains to (f)(1), and (m) as it pertains to all
				of the subcategories cited in this paragraph;
								(V)defense articles and
				defense services specific to the design and testing of nuclear weapons which
				are controlled under United States Munitions List Category XVI(a) and (b),
				along with associated defense articles in Category XVI(d) and technology in
				Category XVI(e);
								(VI)with regard to the
				treaty cited in clause (i)(I), defense articles and defense services that the
				United States controls under the United States Munitions List that are not
				controlled by the United Kingdom, as defined in the United Kingdom Military
				List or Annex 4 to the United Kingdom Dual Use List, or any successor lists
				thereto; and
								(VII)with regard to the
				treaty cited in clause (i)(II), defense articles for which Australian laws,
				regulations, or other commitments would prevent Australia from enforcing the
				control measures specified in such
				treaty.
								.
				3.Enforcement
			(a)Criminal
			 violationsSection 38(c) of such Act (22 U.S.C. 2778(c)) is
			 amended by striking this section or section 39, or any rule or
			 regulation issued under either section and inserting this
			 section, section 39, a treaty referred to in subsection (j)(1)(C)(i), or any
			 rule or regulation issued under this section or section 39, including any rule
			 or regulation issued to implement or enforce a treaty referred to in subsection
			 (j)(1)(C)(i) or an implementing arrangement pursuant to such
			 treaty.
			(b)Enforcement powers of
			 PresidentSection 38(e) of such Act (22 U.S.C. 2278(e)) is
			 amended by striking defense services, and inserting
			 defense services, including defense articles and defense services
			 exported or imported pursuant to a treaty referred to in subsection
			 (j)(1)(C)(i),.
			(c)Notification regarding
			 exemptions from licensing requirementsSection 38(f) of such Act
			 (22 U.S.C. 2778(f)) is amended by adding at the end the following new
			 paragraph:
				
					(4)Paragraph (2) shall not
				apply with respect to an exemption under subsection (j)(1) to give effect to a
				treaty referred to in subsection (j)(1)(C)(i) (and any implementing
				arrangements to such treaty), provided that the President promulgates
				regulations to implement and enforce such treaty under this section and section
				39.
					.
			(d)Incentive
			 paymentsSection 39A(a) of such Act (22 U.S.C. 2779a(a)) is
			 amended by inserting or exported pursuant to a treaty referred to in
			 section 38(j)(1)(C)(i) of this Act after under this
			 Act.
			4.Congressional
			 notification
			(a)Retransfers and
			 reexportsSection 3(d)(3)(A) of such Act (22 U.S.C.
			 2753(d)(3)(A)) is amended by inserting or has been exempted from the
			 licensing requirements of this Act pursuant to a treaty referred to in section
			 38(j)(1)(C)(i) of this Act where such treaty does not authorize the transfer
			 without prior United States Government approval after approved
			 under section 38 of this Act.
			(b)DiscriminationSection
			 5(c) of such Act (22 U.S.C. 2755(c)) is amended by inserting or any
			 import or export under a treaty referred to in section 38(j)(1)(C)(i) of this
			 Act after under this Act.
			(c)Annual estimate of
			 salesSection 25(a) of such Act (22 U.S.C. 2765(a)) is
			 amended—
				(1)in paragraph (1), by
			 inserting , as well as exports pursuant to a treaty referred to in
			 section 38(j)(1)(C)(i) of this Act, after commercial exports
			 under this Act; and
				(2)in paragraph (2), by
			 inserting , as well as exports pursuant to a treaty referred to in
			 section 38(j)(1)(C)(i) of this Act, after commercial
			 exports.
				(d)Presidential
			 certifications
				(1)ExportsSection
			 36(c) of such Act (22 U.S.C. 2776(c)) is amended by adding at the end the
			 following new paragraph:
					
						(6)The President shall
				notify the Speaker of the House of Representatives and the Chairman of the
				Committee on Foreign Relations of the Senate at least 15 days prior to an
				export pursuant to a treaty referred to in section 38(j)(1)(C)(i) of this Act
				to which the provisions of paragraph (1) of this subsection would apply absent
				an exemption granted under section 38(j)(1) of this Act, for which purpose such
				notification shall contain information comparable to that specified in
				paragraph (1) of this
				subsection.
						.
				(2)Commercial technical
			 assistance or manufacturing licensing agreementsSection 36(d) of
			 such Act (22 U.S.C. 2776(d)) is amended by adding at the end the following new
			 paragraph:
					
						(6)The President shall
				notify the Speaker of the House of Representatives and the Chairman of the
				Committee on Foreign Relations of the Senate at least 15 days prior to an
				export pursuant to a treaty referred to in section 38(j)(1)(C)(i) of this Act
				to which the provisions of paragraph (1) of this subsection would apply absent
				an exemption granted under section 38(j)(1) of this Act, for which purpose such
				notification shall contain information comparable to that specified in
				paragraph (1) of this
				subsection.
						.
				(e)Fees and political
			 contributionsSection 39(a) of such Act (22 U.S.C. 2779(a)) is
			 amended—
				(1)in paragraph (1), by
			 striking ; or and inserting a semicolon;
				(2)in paragraph (2), by
			 inserting or after the semicolon; and
				(3)by adding at the end the
			 following new paragraph:
					
						(3)exports of defense
				articles or defense services pursuant to a treaty referenced in section
				38(j)(1)(C)(i) of this
				Act;
						.
				5.Limitation on
			 implementing arrangements
			(a)In
			 generalNo amendment to an implementing arrangement concluded
			 pursuant to a treaty referred to in section 38(j)(1)(C)(i) of the Arms Export
			 Control Act, as added by this Act, shall enter into effect for the United
			 States unless the Congress adopts, and there is enacted, legislation approving
			 the entry into effect of that amendment for the United States.
			(b)Covered
			 amendments
				(1)In
			 generalThe requirements specified in subsection (a) shall apply
			 to any amendment other than an amendment that addresses an administrative or
			 technical matter. The requirements in subsection (a) shall not apply to any
			 amendment that solely addresses an administrative or technical matter.
				(2)U.S.-UK Implementing
			 ArrangementIn the case of the Implementing Arrangement Pursuant
			 to the Treaty Between the Government of the United States of America and the
			 Government of the United Kingdom of Great Britain and Northern Ireland
			 Concerning Defense Trade Cooperation, signed at Washington February 14, 2008,
			 amendments to which the requirements specified in subsection (a) apply shall
			 include—
					(A)any amendment to section
			 2, paragraphs (1), (2), or (3) that modifies the criteria governing operations,
			 programs, and projects to which the treaty applies;
					(B)any amendment to section
			 3, paragraphs (1) or (2) that modifies the criteria governing end-use
			 requirements and the requirements for approved community members responding to
			 United States Government solicitations;
					(C)any amendment to section
			 4, paragraph (4) that modifies the criteria for including items on the list of
			 defense articles exempt from the treaty;
					(D)any amendment to section
			 4, paragraph (7) that modifies licensing and other applicable requirements
			 relating to items added to the list of defense articles exempt from the scope
			 of the treaty;
					(E)any amendment to section
			 7, paragraph (4) that modifies the criteria for eligibility in the approved
			 community under the treaty for nongovernmental United Kingdom entities and
			 facilities;
					(F)any amendment to section
			 7, paragraph (9) that modifies the conditions for suspending or removing a
			 United Kingdom entity from the approved community under the treaty;
					(G)any amendment to section
			 7, paragraphs (11) or (12) that modifies the conditions under which individuals
			 may be granted access to defense articles exported under the treaty;
					(H)any amendment to section
			 9, paragraphs (1), (3), (7), (8), (9), (12), or (13) that modifies the
			 circumstances under which United States Government approval is required for the
			 re-transfer or re-export of a defense article, or to exceptions to such
			 requirement; and
					(I)any amendment to section
			 11, paragraph (4)(b) that modifies conditions of entry to the United Kingdom
			 community under the treaty.
					(3)U.S.-Australia
			 implementing arrangementIn the case of the Implementing
			 Arrangement Pursuant to the Treaty Between the Government of the United States
			 of America and the Government of the Australia Concerning Defense Trade
			 Cooperation, signed at Washington March 14, 2008, amendments to which the
			 requirements specified in subsection (a) apply shall include—
					(A)any amendment to section
			 2, paragraphs (1), (2), or (3) that modifies the criteria governing operations,
			 programs, and projects to which the treaty applies;
					(B)any amendment to section
			 3, paragraphs (1) or (2) that modifies the criteria governing end-use
			 requirements and the requirements for approved community members responding to
			 United States Government solicitations;
					(C)any amendment to section
			 4, paragraph (4) that modifies criteria for including items on the list of
			 defense articles exempt from the scope of the treaty;
					(D)any amendment to section
			 4, paragraph (7) that modifies licensing and other applicable requirements
			 relating to items added to the list of defense articles exempt from the scope
			 of the treaty;
					(E)any amendment to section
			 6, paragraph (4) that modifies the criteria for eligibility in the approved
			 community under the treaty for nongovernmental Australian entities and
			 facilities;
					(F)any amendment to section
			 6, paragraph (9) that modifies the conditions for suspending or removing an
			 Australian entity from the Australia community under the treaty;
					(G)any amendment to section
			 6, paragraphs (11), (12), (13), or (14) that modifies the conditions under
			 which individuals may be granted access to defense articles exported under the
			 treaty;
					(H)any amendment to section
			 9, paragraphs (1), (2), (4), (7), or (8) that modifies the circumstances under
			 which United States Government approval is required for the re-transfer or
			 re-export of a defense article, or to exceptions to such requirement;
			 and
					(I)any amendment to section
			 11, paragraph (6) that modifies conditions of entry to the Australian community
			 under the treaty.
					(c)Congressional
			 notification for other amendments to implementing arrangements
				(1)In
			 generalExcept as noted under paragraph (2), not later than 15
			 days before any amendment to an implementing arrangement to which subsection
			 (a) does not apply shall take effect, the President shall provide to the
			 Committee on Foreign Relations of the Senate and the Committee on Foreign
			 Affairs of the House of Representatives a report containing—
					(A)the text of the
			 amendment; and
					(B)an analysis of the
			 amendment’s effect, including an analysis regarding why subsection (a) does not
			 apply.
					(2)Exceptional
			 circumstancesIf the President determines that it is important to
			 maintaining the viability and effectiveness of a treaty referred to in section
			 38(j)(1)(C)(i) of the Arms Export Control Act, as added by this Act, to
			 immediately bring into effect an amendment to an implementing arrangement to
			 which subsection (a) does not apply, then no later than 5 days after such
			 amendment shall come into effect, the President shall provide to the Committee
			 on Foreign Relations of the Senate and the Committee on Foreign Affairs of the
			 House of Representatives a certification to that effect and the reasons for
			 making the determination, as well as the report required under paragraph
			 (1).
				6.Implementing
			 regulationsThe President is
			 authorized to issue regulations pursuant to the Arms Export Control Act (22
			 U.S.C. 2751 et seq.) to implement and enforce the Treaty Between the Government
			 of the United States of America and the Government of the United Kingdom of
			 Great Britain and Northern Ireland Concerning Defense Trade Cooperation, done
			 at Washington and London on June 21 and 26, 2007 (and any implementing
			 arrangement thereto) and the Treaty Between the Government of the United States
			 of America and the Government of Australia Concerning Defense Trade
			 Cooperation, done at Sydney, September 5, 2007 (and any implementing
			 arrangement thereto), consistent with other applicable provisions of the Arms
			 Export Control Act, as amended by this Act, and with the terms of any
			 resolution of advice and consent adopted by the Senate with respect to either
			 treaty.
		7.Rule of
			 constructionNothing in this
			 Act, the Treaty Between the Government of the United States of America and the
			 Government of the United Kingdom of Great Britain and Northern Ireland
			 Concerning Defense Trade Cooperation, done at Washington and London on June 21
			 and 26, 2007 (and any implementing arrangement thereto), the Treaty Between the
			 Government of the United States of America and the Government of Australia
			 Concerning Defense Trade Cooperation, done at Sydney, September 5, 2007 (and
			 any implementing arrangement thereto), or in any regulation issued to implement
			 either treaty, shall be construed to modify or supersede any provision of law
			 or regulation other than the Arms Export Control Act (22 U.S.C. 2751 et seq.),
			 as amended by this Act, and the International Traffic in Arms Regulations
			 (subchapter M of chapter I of title 22, Code of Federal Regulations).
		Amend the title so as to read:
	 To implement certain defense trade cooperation
	 treaties..
	
		September 23, 2010
		Reported with an amendment and an amendment to the
		  title
	
